Citation Nr: 0717866	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-12 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected chronic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1997 to June 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that granted service connection for the 
veteran's chronic dermatitis and assigned a rating of 10 
percent.  In a February 2005 rating decision, the RO 
increased the disability rating to 30 percent.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

Under Diagnostic Code 7806, a 60 percent rating is warranted 
if there is more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or requiring 
constant or near-constant systemic therapy such as 
corticosteroid or other immunosuppressive drugs during the 
past 12-month period.

After reviewing the record, the Board finds that a VA medical 
examination is necessary.  A VA treatment record dated in May 
2004 states that the veteran's rash affects his neck, upper 
and lower extremities, trunk and face.  The most recent VA 
examination conducted in May 2004 did not specify the 
percentage of the veteran's body affected by dermatitis.  See 
Massey v. Brown, 7 Vet. App. 204 (1994) (holding that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating 
criteria).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination of his skin.  
The claims file must be made available to 
the examiner, and the examiner should 
indicate in the report whether or not the 
claims file was reviewed.  Any indicated 
tests should be accomplished.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's chronic dermatitis.  

The examiner should report the percentage 
of the veteran's body and the percentage 
of exposed areas affected by the service-
connected skin disability.  

The examiner should comment on whether 
the veteran's skin disability has 
required constant or near-constant 
systemic therapy during the past 12-month 
period.

The examiner should also comment on 
whether exfoliation may be described as 
"extensive," and whether there is 
ulceration or crusting, disfigurement, 
systemic or nervous manifestations, or 
exceptionally repugnant findings.

A rationale for any opinion expressed 
should be provided.

2.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  Ensure that both the former and 
revised diagnostic criteria are 
considered.  If the decision with respect 
to the claim remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 


